EXHIBIT 10.105






RETIREMENT AGREEMENT


This Retirement Agreement (“Agreement”) is entered into by and between Samuel R.
Leno (“You” or “Employee”) and Boston Scientific Corporation (“BSC”). This
Agreement shall not become effective until the Effective Date (as defined in
Paragraph 5(d), below). This Agreement supersedes and cancels any prior
employment agreements or arrangements You may have entered into with BSC except
for the Agreement Concerning Employment for U.S. Employees (“Employment
Agreement”) acknowledged by You on June 8, 2009 and attached hereto as
Attachment 1. Your obligations under the Employment Agreement shall be in
addition or complementary to and shall not be superseded by this Agreement.
However, if there is any conflict in terms between this Agreement and the
Employment Agreement, the terms of this Agreement prevail.


In consideration of the mutual covenants, agreements, and representations
contained herein, the adequacy of which is hereby acknowledged, the parties
hereto expressly and intentionally bind themselves as follows:
            
1.    RETIREMENT FROM EMPLOYMENT


You hereby acknowledge and agree that you are retiring from your position as
Executive Vice President, Chief Operations Officer, with BSC effective December
31, 2011, and that your employment with BSC will end as of that same date
(“Retirement Date”).


2.    PAYMENTS BY BSC


(a)    Pursuant to the terms of your offer letter of April 11, 2007, you are
deemed eligible for benefits equivalent to those under the Boston Scientific
Corporation Executive Retirement Plan (the “Executive Retirement Plan”).
Accordingly, BSC will make to you a lump sum payment of Six Hundred and
Twenty-Nine Thousand, One Hundred and Nine Dollars and Seventy Cents
($629,109.70), representing benefits equivalent to those under the Executive
Retirement Plan. Such payment shall be made with the first payroll following
June 30, 2012, or as soon thereafter as administratively practical (the “Payment
Date”). You further acknowledge that because You are deemed eligible for
benefits equivalent to those under the Executive Retirement Plan, all of the
terms of the Executive Retirement Plan other than restrictions on eligibility,
including without limitation the terms of Section 12 (“Restrictive Covenants”),
shall apply to You. You


--------------------------------------------------------------------------------


expressly acknowledge that upon the occurrence of the Retirement Date, You will
not be eligible for any payments or benefits other than those described in this
Agreement.


(b)    BSC will pay You for all accrued but unused vacation time through the
Retirement Date under applicable BSC policy and in accordance with applicable
state law.


(c)    Because You will as of your Retirement Date have met the definition of
Retirement with respect to Boston Scientific’s 2011 Performance Incentive Plan
(the “2011 PIP”), You will remain eligible for an incentive payment under the
2011 PIP, such payment currently expected to be made in March 2012. You further
agree that any such payment shall be calculated using your target incentive
percentage of eighty percent (80%) of your annual base salary, subject to 2011
PIP funding to be determined in the ordinary course. You will not be eligible
for consideration for incentive payments under any other or future Performance
Incentive Plan, and You hereby waive any right to such consideration or such
payments.
(d)    Because You will as of your Retirement Date have met the definition of
Retirement with respect to your stock options or deferred stock units that are
currently unvested, with the exception of those granted to You on February 28,
2011, those options or deferred stock units will vest as of your Retirement Date
and become exercisable or will be issued, as applicable, in accordance with the
terms and conditions in the applicable agreement(s) and plan document(s). With
respect to your stock options or deferred stock units that were granted on
February 28, 2011, Boston Scientific has agreed to waive the requirement of
continuous service for one year through the first anniversary of grant, and
therefore those options and deferred stock units will vest as of your Retirement
Date and become exercisable, or will be issued, as applicable, in accordance
with the terms and conditions in the applicable agreement(s) and plan
document(s). You will have the full term of the exercise period under each
option grant to exercise the options awarded under such grant.


(e)    You will be paid under the Boston Scientific Corporation Executive
Allowance Plan in the ordinary course in December 2011 (or as soon thereafter as
administratively practical and when such payments are made to other
participants), less applicable withholdings for payroll and other taxes. You
hereby agree and acknowledge that You will not be entitled to any additional or
further payments under the Executive Allowance Plan.


(f)    Because You will as of your Retirement Date have met the definition of
Retirement with respect to the 2010 and 2011 Boston Scientific Performance Share
Programs (the “PSP Programs”) You will be eligible for prorated award(s)
pursuant to the terms and conditions of the PSP Programs. Any such award(s) will
be calculated pursuant to the PSP Programs in the ordinary course in January
2012, after the 2011 performance cycle, and the number of prorated


--------------------------------------------------------------------------------


shares to be issued to the participant, less applicable withholdings for payroll
and other taxes, will be approved by the Executive Compensation and Human
Resources Committee (the “Compensation Committee”) of the Board of Directors at
its next regular meeting thereafter. You hereby agree and acknowledge that you
will not be entitled to any additional or further payments under the PSP
Programs.


(g)    All payments made pursuant to this Agreement shall be subject to the
withholding of such amounts as Boston Scientific reasonably may determine that
it is required to withhold pursuant to applicable federal or state law or
regulation. Without limiting the generality of the foregoing, the payments
pursuant to Paragraphs 2(a), 2(b) and 2(c), above, shall be subject to
tax-related withholdings. Nothing in this Agreement shall be construed to
require Boston Scientific to make any payments to compensate You for any adverse
tax effect associated with any payments or benefits or for any withholding from
any payment.
    
3.    TERMINATION OF EMPLOYMENT BENEFITS


(a)    You agree and acknowledge that your participation and eligibility for
future participation in BSC’s 401(k) Plan, Stock Plan(s), and Global Employee
Stock Ownership Plan, if any, Accidental Death and Dismemberment (AD&D),
Business Travel Accident, and Short-Term and Long-Term Disability Plans will
terminate as of your Retirement Date, as will your accrual of vacation time. You
further agree and acknowledge that You will participate through the Retirement
Date in all other benefits and benefit plans in which You are currently enrolled
to the same extent as do active employees and that your participation in and
entitlement to any and all other benefits and benefits plans in which You are
currently enrolled, but which are not otherwise specifically addressed in this
Agreement, terminate on the Retirement Date.


(b)    Your participation in BSC’s Medical/Dental/Vision Plans (as well as the
participation of any of your dependents who were covered by such Plans one month
prior to the Retirement Date) shall continue for Six (6) Months following the
Retirement Date (the “Six-Month Period”), on the same terms and conditions as
such coverage and/or participation is made available from time to time to BSC
employees generally (unless you become eligible for and elect other group
medical coverage before the expiration of the Six-Month Period). After the
expiration of the Six-Month Period, you may continue your participation in BSC’s
Medical/Dental/Vision Plans as provided under the Consolidated Omnibus Budget
and Reconciliation Act of 1986 (“COBRA”), should You be eligible for and elect
it. During the time of such participation, You will be responsible for making
timely payments for the full costs thereof, plus the then applicable costs and
fees to continue participation in BSC’s Medical/Dental/Vision Plans for any
additional period of time as provided under COBRA. You further agree to inform
BSC immediately if before the end of the


--------------------------------------------------------------------------------


Six-Month Period you become eligible for any other group health coverage, and of
the type and amount of such coverage, as well as to promptly respond to any
inquiries from BSC regarding other group health coverage. You also acknowledge
that the terms of BSC’s group health plan coverage offered to BSC employees
generally may change from time to time, and that your coverage and/or
participation and associated contribution costs will be subject to any such
change.


4.    EXPENSE REIMBURSEMENT


BSC will reimburse You in accordance with usual BSC policy for all unreimbursed
business travel and other out-of-pocket expenses incurred by You through the
Retirement Date in the performance of your duties as an employee of BSC. Such
expenses must be submitted no later than January 31, 2012.


5.    RELEASE BY EMPLOYEE


Except for the rights and benefits provided or referenced in this Agreement,
Employee hereby releases and forever discharges BSC and its subsidiaries,
affiliates, predecessors, successors, and assigns and the Directors, officers,
shareholders, insurers, plans, employees, representatives and agents of each of
the foregoing (collectively “Releasees”) of and from the following as of the
date of the Employee’s execution of this Agreement:


(a)    Any and all claims, demands, and liabilities whatsoever of every name and
nature (other than those arising directly out of this Agreement), including
(without limitation) any claim in the nature of so-called whistleblower
complaints to the extent permitted by applicable law, and any and all claims,
demands and liabilities with respect to Employee’s employment or the terms and
conditions or notice of termination or termination of his employment, benefits
or compensation which Employee has against Releasees, or ever had, including,
without limitation, any claims for benefits under the BSC Severance Pay and
Layoff Notification Plan;


(b)    As included in the above, without limitation, all claims known or unknown
for tortious injury, breach of contract, and wrongful discharge (including
without limitation, any claim for constructive discharge), all claims for
infliction of emotional distress, all claims for slander, libel, or defamation
of character, all claims of retaliation, and all claims for attorneys’ fees, as
related to Employee’s employment, or the terms and conditions or termination of
his employment, benefits, or compensation; and


(c)    Employee specifically releases and forever discharges Releasees from any


--------------------------------------------------------------------------------


and all claims based upon any allegation of employment discrimination, including
(without limitation) discrimination on the basis of race, color, sex, sexual
orientation, age (including any claim pursuant to the Federal Age Discrimination
in Employment Act (“ADEA”)), religion, disability, genetic information, or
national origin.


(d)    Employee acknowledges that he has been given the opportunity, if he so
desires, to consider this Agreement for twenty-one (21) days before executing
it. In the event that Employee executes the Agreement within less than
twenty-one (21) days of the date of its delivery to him, he acknowledges that
such decision was entirely voluntary and that he had the opportunity to consider
this Agreement for the entire twenty-one (21) day period. Employee agrees that
any modifications, material or otherwise, made to this Agreement do not restart
or affect in any manner the original twenty-one (21) day consideration period.
BSC acknowledges that for a period of seven (7) days from the date of the
execution of this Agreement, Employee shall retain the right to revoke this
Agreement by written notice to BSC, c/o Otha T. Spriggs III, SVP Human
Resources, and that this Agreement shall not become effective or enforceable
until the date such revocation period expires (the “Effective Date”). Therefore,
no BSC obligations will be met and payment called for by BSC under Paragraph 2,
above, shall not be made until the Effective Date.


6.    NO DAMAGES SOUGHT


Employee represents and states that he has not sought and will not seek or
accept any damages or individualized relief in connection with any complaints or
charges filed against Releasees with any local, state or federal agency or
court, and Employee agrees that if any complaint or charge is filed on his
behalf, he shall take all reasonable steps necessary to refuse any damages or
individualized relief in connection therewith.


7.    INDEMNIFICATION


You shall have all rights to indemnification with respect to legal claims and
legal expenses that are available to current and former officers of BSC under
the Certificate of Incorporation and Bylaws of BSC and to you under your
Directors and Officers Indemnification Agreement, attached hereto as Attachment
2.
8.    NO LIABILITY ADMITTED


Employee acknowledges that neither BSC’s execution of this Agreement nor BSC’s
performance of any of its terms shall constitute an admission by BSC of any
wrongdoing by any of the Releasees.


--------------------------------------------------------------------------------




9.    NONDISCLOSURE OF CONFIDENTIAL INFORMATION; RETURN OF BSC PROPERTY


(a)    Employee has throughout his employment with BSC (except as specifically
authorized by BSC in the course of his employment) kept, and Employee shall upon
his retirement from BSC keep entirely secret and confidential, and shall not
disclose to any person or entity, or rely upon or make use of, in any fashion or
for any purpose whatsoever, at any time, any information that is (i) not
available to the general public, and/or (ii) not generally known outside BSC,
regarding Releasees, to which he has had access or about which he heard during
the course of his employment by BSC, including (without limitation) any
information relating to any of the Releasees’ business or operations; their
plans, strategies, prospects or objectives; their products, technology,
processes or specifications; their research and development operations or plans;
their customers and customer lists; their manufacturing, distribution,
procurement, sales, service, support and marketing practices and operations;
their financial conditions and results of their operations; their operational
strengths and weaknesses; their new business development activities, including
but not limited to information regarding any businesses evaluated in connection
with new business development activity; and their personnel and compensation
policies, procedures and transactions.


(b)    In the event Employee is required to testify in any legal proceeding, he
shall notify BSC at least ten (10) days prior to such testimony, and any
testimony given shall not be a breach of this Agreement.


(c)    Employee agrees to return to BSC, on or before the Retirement Date,
documents or media of whatever nature, including summaries containing any of the
data referred to in the immediately preceding paragraph whatsoever, including
all documents, data, material, details and copies thereof in any form. Employee
agrees to return to BSC, on or before the Termination Date, all BSC property,
including (without limitation) any automobile leased to him through BSC, all
computer equipment, personal digital assistants, wireless devices, property
passes, keys, credit cards, business cards, identification badges, and all
sample and demonstration products. BSC agrees that Employee shall retain use of
his company issued laptop, iPad and mobile phone as well as access to the
company’s email system for a period of 90 days after the Retirement Date, and
BSC shall continue to pay the cost of these devices during this period.


10.    NO DETRIMENTAL COMMUNICATIONS


Employee agrees that he will not make or cause to be disclosed any negative,
adverse


--------------------------------------------------------------------------------


or derogatory statements to any media outlet, industry group, financial
institution or current or former employee, consultant, client or customer of the
Releasees regarding any of the Releasees or about any of the Releasees’ products
or services, business affairs, financial condition or prospects for the future.
Furthermore, Employee hereby represents to BSC that he has made no such
communication, and Employee acknowledges that BSC relies upon this
representation in agreeing to enter into this Agreement.


11.    FUTURE ASSISTANCE


Boston Scientific may seek the assistance, cooperation or truthful testimony of
Employee in connection with any investigation, litigation, patent application or
prosecution, or intellectual property or other proceeding arising out of matters
within the knowledge of Employee and/or related to his position as an employee
of Boston Scientific, and in any such instance, Employee shall provide such
assistance, cooperation or truthful testimony and Boston Scientific shall pay
Employee’s reasonable costs in connection therewith.
        
12.
POST-EMPLOYMENT RESTRICTIONS ON COMPETITION AND SOLICITATION OF EMPLOYEES



Employee acknowledges that he is subject to post-employment restrictions on
competition and solicitation of BSC employees, in accordance with the terms of
his Employment Agreement, attached hereto as Attachment 1.


13.    CONFIDENTIALITY


Employee acknowledges and understands that the terms of this Agreement may be
filed in accordance with the rules and regulations of the Securities and
Exchange Commission and may therefore become publicly available.


14. FAILURE TO MEET OBLIGATIONS
    
In the event of a material breach of Paragraphs 9, 10, or 12, above, Employee
shall repay to BSC the entire amount paid under Paragraph 2(a), above, and shall
be liable, moreover, for any damages which a court may determine and shall be
subject to injunctive relief, damages, and any other relief which a court may
award.


15.    RESIGNATIONS




--------------------------------------------------------------------------------


If Employee is an officer, authorized signatory or member of the board of
directors of BSC or of any of the Releasees or any of their affiliated
companies, Employee hereby agrees to cooperate in the execution of any document
reasonably requested to evidence Employee’s resignation from such position(s),
such cooperation to occur both before and after the Retirement Date.


16.    GOVERNING LAW; SEVERABILITY


This Agreement is entered into and shall be construed under the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws rules. In
the event any provision of this Agreement is determined to be illegal or
unenforceable by a duly authorized court of competent jurisdiction, then the
remainder of this Agreement shall not be affected thereby, it being the
intention of the parties that each provision of this Agreement shall be valid
and enforceable to the fullest extent permitted by law. Except as provided
immediately below, if any portion of the Release language in Paragraph 5, above,
were ruled to be unenforceable for any reason, Employee shall return the
consideration provided under Paragraph 2(a), above, to BSC upon demand by BSC,
which demand shall be made if Employee were to file any claims against any of
the Releasees in violation of this Agreement, especially Paragraph 6. The
foregoing sentence shall not apply to Employee’s pursuit of an ADEA charge with
the EEOC or lawsuit challenging the waiver of ADEA claims.


17.    WAIVERS; AMENDMENTS


The failure of either party to require the performance of any term or obligation
of this Agreement, or the waiver by either party of any breach of this
Agreement, shall not prevent any subsequent enforcement of such term or
obligation and shall not be deemed a waiver of any subsequent breach. No
modification, alteration, or change or waiver of any provision of this Agreement
shall be effective unless in writing and signed by both parties wherein specific
reference is made to this Agreement.


18.    NO OTHER INDUCEMENTS


This Agreement sets forth the entire understanding of the parties in connection
with its subject matter. Any and all prior negotiations are merged in this
Agreement. Neither of the parties has made any settlement, representation or
warranty in connection with the issues addressed in this Agreement (except those
expressly set forth in this Agreement) which has been relied upon by the other
party, or which acted as an inducement for the other party to enter into this
Agreement.


--------------------------------------------------------------------------------




19.    PERSONS BOUND BY THE AGREEMENT


This Agreement shall be binding upon and inure to the benefit of Employee and to
the benefit of each of the Releasees and their respective successors and
assigns.


20.    ASSIGNMENT OF INTERESTS


Employee warrants that he has not assigned, or transferred or purported to
assign or transfer any claim against Releasees.


21.    PREVAILING PARTY ENTITLED TO FEES


In the event that any action or proceeding is initiated to enforce or interpret
the provisions of this Agreement, or to recover for a violation of the
Agreement, the prevailing party in any such action or proceeding shall be
entitled to its costs (including reasonable attorneys’ fees); provided that if
the Employee files a lawsuit challenging the waiver of ADEA claims contained
herein, the prevailing party will be entitled to its costs, including reasonable
attorneys’ fees only to the extent specifically authorized under federal law.


22.    REPRESENTATION


BSC hereby advises Employee to consult an attorney of his choice before
executing this Agreement. Employee represents that, prior to executing this
Agreement, he was advised to and had the opportunity to review the provisions of
this Agreement with counsel of his choice.


The parties have read the foregoing Agreement and know its contents, and know
that its terms are contractual and legally binding. The parties further agree
that they enter this Agreement voluntarily and that they have not been pressured
or coerced in any way into signing this Agreement.


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereby agree:


By:    ____________________________    __________________________
Samuel R. Leno            Date




BOSTON SCIENTIFIC CORPORATION




By:    ____________________________    ___________________________
Signature            Date


William H. Kucheman
Chief Executive Officer






